 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 1 of 27 PageID #:8234



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


HALO CREATIVE & DESIGN
LIMITED, a Hong Kong Company;
HALO TRADEMARKS LIMITED, a
Hong Kong Company; and HALO
AMERICAS LIMITED, a Hong
Kong Company,

                        Plaintiffs,               Case No. 14 C 8196

              v.                                Judge Harry D. Leinenweber

COMPTOIR DES INDES INC., a
Quebec Corporation; CDI
INTERNATIONAL; and CDI
FURNITURE,

                       Defendants.



                          MEMORANDUM OPINION AND ORDER

     After a jury verdict in Halo’s favor, the parties filed the

following four Motions: (1) Defendant CDI’s Petition for Recognition and

Motion   to    Stay    Proceedings    Pending   Bankruptcy,   along    with   its

corresponding Motion to Supplement [Dkt. Nos. 249, 261]; (2) Defendant

CDI’s Motion for a New Trial or, in the alternative, for this Court to

amend the judgment [Dkt. No. 231]; (3) Plaintiff Halo’s Motion to declare

this case an exceptional case and grant enhanced damages [Dkt. Nos. 222,

223]; and (4) Halo’s Bill of Costs [Dkt. No. 237].             For the reasons

stated herein, CDI’s Motions are denied, Halo’s Motion for Enhanced

Damages is granted, and Halo’s Bill of Costs is granted in part and

denied in part.
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 2 of 27 PageID #:8235



                                    I.    BACKGROUND

     Halo Creative & Design Ltd., Halo Trademarks, Ltd., and Halo

Americas Ltd. (collectively, “Halo”) is in the business of designing and

distributing high-end furniture and lighting products.                   Comptoir Des

Indes, Inc., CDI International, and CDI Furniture (collectively “CDI”)

competes in the same industry. Halo brought an intellectual property

action against CDI claiming that several of CDI’s furniture and lighting

products infringed Halo’s copyright, patent, and trademark rights. The

parties went to trial and the jury found in favor of Halo, finding that

CDI willfully infringed two of Halo’s design patents, Halo’s ODEON

trademark, and nine of Halo’s copyrights. For these injuries, the jury

awarded     Halo    damages    of        $15,775.00    for    patent     infringement,

$1,043,509.00      for    trademark       infringement,      and   $2,500,000.00   for

copyright    infringement,     totaling        $3,559,284.00       in   damages.   (See

Judgment, Dkt. No. 217.)

     Before the Court are the parties’ post-judgment motions. The Court

addresses each below.       Citations to the trial transcripts are to draft

transcripts and might not correspond exactly to any final transcript

prepared in response to any party’s request. See United States v. Barta,

No. 12 CR 00487, 2013 WL 4854355, at *1 n.2 (N.D. Ill. Sept. 11, 2013),

aff’d sub nom. United States v. Buenrostro, 781 F.3d 864 (7th Cir. 2015).

                                    II.     ANALYSIS

                     A.   CDI’S Motion to Stay Proceedings

     CDI moves to stay proceedings based on CDI’s now-pending bankruptcy

proceeding in Canada. Chapter 15 of the U.S. Bankruptcy Code governs

this motion. In 2005, Congress enacted the Bankruptcy Abuse Prevention

                                          - 2 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 3 of 27 PageID #:8236



and Consumer Protection Act of 2005, Pub. L. No. 109–8, 119 Stat. 22

(2005), adding a new chapter to the Bankruptcy Code designed “to provide

effective mechanisms for dealing with cases of cross-border insolvency

. . .” 11 U.S.C. § 1501(a). “The new chapter 15 [was] intended to

encourage cooperation between the United States and foreign countries

with respect to transnational insolvency cases and to provide for the

fair and efficient administration of cross-border insolvencies.”              United

States v. J.A. Jones Const. Grp., LLC, 333 B.R. 637, 638 (E.D.N.Y. 2005).

The provisions of Chapter 15 apply to cases where “assistance is sought

in the United States by a foreign court or a foreign representative in

connection with a foreign proceeding.” 11 U.S.C. § 1501(b)(1).

     To recognize a foreign bankruptcy proceeding as requested by CDI’s

Motion, Chapter 15 requires a petitioner to file an application for

recognition with the U.S. bankruptcy court pursuant to Subchapter III,

Recognition of Foreign Proceeding and Relief, 11 U.S.C. §§ 1515-1524.

See J.A. Jones, 333 B.R. at 638.            Upon receiving an application for

recognition, the bankruptcy court will enter an order recognizing the

foreign proceeding if: (1) such foreign proceeding is pending in a

country where the debtor has the “center of its main interests” or the

debtor   has   “an   establishment,”   11   U.S.C.   §   1502;   (2)   the   foreign

representative applying for recognition is a person or body; (3) the

petition is accompanied by all required documents under 11 U.S.C. § 1515;

and (4) such recognition would not be manifestly contrary to the public

policy of the United States, 11 U.S.C. § 1506. See 11 U.S.C. § 1517.

Once the foreign proceeding is recognized, the statute authorizes a court

to grant various forms of relief to the debtor, including the type of

                                       - 3 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 4 of 27 PageID #:8237



relief CDI requests in this motion. See 11 U.S.C. § 1509(b)(3) (“If the

court grants recognition . . . a court in the United States shall grant

comity   or    cooperation       to     the    foreign     representative.”);          11   U.S.C.

§ 1521(a)(1) (“Upon recognition of a foreign proceeding . . . the court

may . . . grant any appropriate relief, including . . . staying the

commencement or continuation of an individual action or proceeding

concerning the debtor’s assets, rights, obligations or liabilities.”).

Furthermore, the statute requires that any “request for comity or

cooperation by a foreign representative in a court in the United States”

“shall    be   accompanied         by   a     certified    copy     of   an    order    granting

recognition under section 1517.” 11 U.S.C. § 1509(c).                         The trouble here

is that CDI did not accompany its Motion with such a certified order,

nor is it clear that CDI complied with the procedures of the U.S.

Bankruptcy Code laid out above.

       “There is little case law addressing the issue of whether a ‘foreign

representative’ may request a stay of U.S. court proceedings involving

the entity subject to liquidation in the foreign proceeding.                           What case

law there is, however, makes clear that foreign representatives must be

recognized under Chapter 15 to seek a stay from a federal court.” Reserve

Int’l Liquidity Fund, Ltd. v. Caxton Int’l Ltd., No. 09 CIV. 9021, 2010

WL    1779282,    at   *5    (S.D.N.Y.        Apr.   29,    2010)    (denying     stay      absent

compliance with Chapter 15).                All the exhibits attached to CDI’s Motion

are   documents     from     the    Canadian      bankruptcy        proceedings.         What     is

noticeably       absent     is   any    order    granting     recognition        from       a   U.S.

Bankruptcy Court.         “In the absence of recognition under chapter 15, this



                                               - 4 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 5 of 27 PageID #:8238



Court has no authority to consider [CDI]’s request for a stay.” J.A.

Jones, 333 B.R. at 639.

     CDI must comply with Chapter 15 of the U.S. Bankruptcy Code to

receive recognition of its foreign bankruptcy and the corresponding

relief it seeks.    Compare Orchard Enter. NY, Inc. v. Megabop Records

Ltd., No. 09 CV 9607, 2011 WL 832881, at *3 (S.D.N.Y. Mar. 4, 2011)

(denying motion to stay based on foreign bankruptcy where debtor had not

complied with Chapter 15); Andrus v. Digital Fairway Corp., No. 3:08 CV

119O, 2009 WL 1849981, at *3 (N.D. Tex. June 26, 2009) (same); Econ.

Premier Assurance Co. v. CPI Plastics Grp., Ltd., No. CV 09-2008, 2010

WL 11561369, at *3 (W.D. Ark. June 7, 2010) (finding no basis to stay

where debtor had not complied with Chapter 15), with Giant Screen Sports

LLC v. Sky High Entm’t, No. 05 C 7184, 2007 WL 627607, at *3 (N.D. Ill.

Feb. 27, 2007) (granting stay where debtor received recognition of

foreign bankruptcy proceeding through Chapter 15).         The cases CDI cites

in support of its Motion were all decided prior to Congress’s enactment

of the Bankruptcy Abuse Prevention and Consumer Protection Act and thus

do not control here.    As the current record fails to show that CDI has

received recognition in accordance with Chapter 15 of the U.S. Bankruptcy

Code, the Court denies CDI’s Motion to Stay.

     The Court now turns to the merits of the remaining motions.

        B.   CDI’s Motion for a New Trial Pursuant to Rule 59(a)

                          1.   Rule 59(a) Standard

     CDI moves this Court for a new trial pursuant to Rule 59(a) of the

Federal Rules of Civil Procedure.     In ruling on a motion for a new trial,

the Court must “determine whether the verdict is against the weight of

                                    - 5 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 6 of 27 PageID #:8239



the evidence, the damages are excessive, or if for other reasons the

trial was not fair to the moving party.”      Winger v. Winger, 82 F.3d 140,

143 (7th Cir. 1996). The Court “will not set aside a jury verdict if a

reasonable basis exists in the record to support the verdict, viewing

the evidence in the light most favorable to the prevailing party, and

leaving issues of credibility and weight of evidence to the jury.”

Kapelanski v. Johnson, 390 F.3d 525, 530 (7th Cir. 2004).

                        2.   Substantial Similarity

     CDI argues that a new trial is warranted for three reasons: First,

the jury was not provided with the proper legal framework to consider

substantial similarity in light of protected elements; second, certain

facts were impermissibly excluded; and third, testimony was admitted

that confused the jury regarding substantial similarity.

     CDI waived its objection to the jury instruction on substantial

similarity because CDI agreed to that instruction at trial. (See Jury

Instructions, Dkt. 209 (indicating Jury Instruction No. 27 was agreed);

Emmel v. Coca-Cola Bottling Co., 904 F. Supp. 723, 743 (N.D. Ill. 1995),

aff’d, 95 F.3d 627 (7th Cir. 1996).)      Furthermore, even if the objection

had not been waived, it is unlikely CDI could prevail on this ground.

Jury Instruction No. 27 specifically instructed the jury that “[the]

substantial similarity inquiry must take into account that the copyright

laws preclude appropriation of only those elements of the work that are

protected by the copyright,” which undercuts CDI’s argument that the

jury did not understand that it could only find infringement based on

the protected parts of Halo’s works. ([Final] Jury Instructions, Dkt. 209

at 27 (emphasis added).)

                                    - 6 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 7 of 27 PageID #:8240



     The Court did not err in instructing the jury according to the

pattern instruction and adding additional language from the Seventh

Circuit’s Roulo opinion regarding substantial similarity.           See Seventh

Circuit Pattern Jury Instructions 12.4.1 (2017 rev); Roulo v. Russ Berrie

& Co., 886 F.2d 931, 939 (7th Cir. 1989). Further, the substance of CDI’s

requested instruction—the fact that Halo owned copyright in only the

original elements of its work—was substantially communicated through

Jury Instruction No. 27. (Compare Pl. Proposed Jury Instructions, Dkt.

183 at 31-33, with [Final] Jury Instructions, Dkt. 209 at 26.)              Jury

Instruction No. 27 states: “Plaintiff Halo must prove that CDI copied

the protected expression in Halo’s work . . . You may infer that CDI

copied Halo’s work if the similarities between the two works can be

explained only by copying, rather than by coincidence, independent

creation, or the existence of a common source for both works.” ([Final]

Jury Instructions, Dkt. 209 at 27.)         The instruction included, from

Roulo, the “total concept and feel” standard, as well as the cautionary

note, which stated that “[t]he substantial similarity inquiry must take

into account that the copyright laws preclude appropriation of only those

elements of the work that are protected by the copyright.” ([Final] Jury

Instructions, Dkt. 209 at 27.)     Thus, the jury was adequately instructed

on the legal standard for substantial similarity.

     As for CDI’s second objection: The Court did not preclude CDI from

offering evidence on the protected (nor unprotected) elements of Halo’s

works. The Court only precluded CDI from attacking the copyrightability

of the products by arguing that the products were similar to things in

the public domain. That issue had already been decided on summary

                                    - 7 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 8 of 27 PageID #:8241



judgment. CDI’s argument was thus irrelevant and might have confused the

jury.        CDI cites to a portion of the transcript where the Court asked

defense counsel to move on after he asked a witness: “Do you understand

that the functional and utilitarian aspects of this table are not subject

to copyright?” (1/23/18 Trial Tr. 65:17-22.)                However, the Court’s

admonition was based on the witness’s answer (“No, I didn’t”), which

indicated a lack of personal knowledge. (Id. 65:7-19.) Immediately

following that testimony, the Court permitted defense counsel to ask

about specific parts of the works, specifically the columns, legs, and

carved mirrors, pointing out the differences between the protected

elements of Halo’s and CDI’s products. (Id. 65:20-72:8.) Although it is

true that defense counsel was precluded from introducing pictures of

other furniture similar to Halo’s works, excluding such evidence was

proper.       The purpose of such evidence was to show that Halo’s works were

unoriginal and thus attack the validity of the copyright, which, again,

had already been decided on summary judgment. (Id. 73:9-22.) Therefore,

precluding this evidence was not error.

        Further, the Court permitted CDI to offer ample evidence focused

on the elements of Halo’s furniture that were protectable, as well as

on the differences between Halo’s protected elements and CDI’s products.

(See, e.g., 1/23/2018 Trial Tr. 66:5-71:19 (Georgian table); id. 71:20-

82:15 (Georgian mirror); id. 88:10-91:23 (ODEON chandelier); id. 91:24-

102:9 (gyro chandelier); id. 102:10-105:4 (Tomcat chair); id. 105:5-

107:15 (Mars Chair); id. 107:16-109:17 (Valkyrie desk); 1/25/18 Trial

Tr.     AM    59:16-69:20   (various    lighting   fixtures);    id.   72:24-76:10

(Georgian       Table);   id.   76:11-79:10   (Georgian   mirror);   1/26/18   Trial

                                        - 8 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 9 of 27 PageID #:8242



Tr. 66:9-70:19 (Georgian dining table and mirror); id. 1/26/18 72:10-

73:8 (Valkyrie desk).) CDI points to a few portions of the transcript

where    evidence   was    precluded,   but   none   of    the   identified   rulings

precluded CDI from contrasting the protectable elements of Halo’s and

CDI’s works to show non-infringement. (See 1/23/2018 Trial Tr. 62:17–22

(permitting evidence to “show the difference in the products” as long

as it was not directed at apportioning liability (1/23/2018 Trial

Tr. 64:6-19).)

        As for CDI’s third objection: CDI argues that it was precluded from

offering evidence that the elements on which Halo relied on for its

furniture were unprotectable. However, the Court allowed CDI to emphasize

that only certain elements of Halo’s works were protected. For example,

Halo did not have copyright protection for the elements of its work that

came from the original antique model.           Rather, Halo only had rights in

the elements it added. The fact that copyright protection only attached

to specific original features was emphasized throughout the testimony

by both parties. (See, e.g., 1/23/2018 Trial Tr. 88:15; 1/23/2018 Trial

Tr. 98:5; 1/25/2018 Trial Tr. 48:16 (referring to specific features

claiming protection).) However, the Court properly precluded CDI from

relitigating what had already been decided at summary judgment, namely

whether    the   works    had   protectible     elements    subject   to   copyright

protection.      (See    1/23/2018   Trial    Tr.    72:17-73:22    (sustaining   an

objection because evidence went to invalidity of the copyright); id.

83:20–84:23 (same).) Evidence of the validity of the copyright was

irrelevant at trial and the Court ruled accordingly.



                                        - 9 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 10 of 27 PageID #:8243



     Therefore, the Court finds no grounds for a new trial. CDI’s Motion

is thus denied.

               C.   CDI’s Motion to Alter or Amend Judgment
                           Pursuant to Rule 59(e)

                           1.   Rule 59(e) Standard

     CDI also moves this Court to alter or amend the judgment pursuant

to Rule 59(e) of the Federal Rules of Civil Procedure. “[A] motion to

alter or amend a judgment is not appropriately used to advance arguments

or theories that could and should have been made before the district

court rendered a judgment, or to present evidence that was available

earlier. Instead, a Rule 59(e) motion must clearly establish either a

manifest error of law or fact or must present newly discovered evidence.”

LB Credit Corp. v. Resolution Tr. Corp., 49 F.3d 1263, 1267 (7th Cir.

1995) (citations and internal quotation marks omitted). Rule 59(e)

“essentially enables a district court to correct its own errors, sparing

the parties and the appellate courts the burden of unnecessary appellate

proceedings.” Russell v. Delco Remy Div. of Gen. Motors Corp., 51 F.3d

746, 749 (7th Cir. 1995).

                                2.   Willfulness

     CDI argues that no rational jury could find willful infringement

of the asserted design patents, trademarks, or copyrights because no

evidence showed that CDI had adequate notice of the alleged infringement

before the suit was filed. CDI further argues that it had a good faith

belief that Halo’s works were not copyrightable.

                      a.   Willful Patent Infringement

     CDI argues that it had no notice of Halo’s asserted patent rights

until the lawsuit was filed. Indeed, Mr. Ouaknine denied having any
                                     - 10 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 11 of 27 PageID #:8244



knowledge of the asserted patents before Halo filed its complaint.

(Ouaknine Declaration ¶¶ 8-11, Dkt. 77-1.) However, contrary evidence

was entered at trial. Halo introduced a letter dated May 11, 2012, from

Halo to CDI, stating that: Halo owned patent design registrations in

“many of its furniture designs, including for its well-known Tomcat

chair, Valkyrie desk and Mars chair”; CDI had wrongfully displayed a

copy of several of Halo’s furniture pieces at a furniture show in Canada;

and CDI had wrongfully sold and shipped infringing goods in North

America. (May 11, 2012 Letter, CDI’s Ex. 3 at 1, Dkt. 231-3.) CDI claims

that the letter fails to provide notice because the letter focused on

foreign design registrations and certain Canadian rights. Although that

may be true, the letter specifically asserted that CDI was selling

infringing goods and shipping them to North America and demanded that

CDI cease any display, depiction, promotion, or sale of the infringing

goods on its websites.     The jury was entitled to rely on this letter in

finding CDI was aware of Halo’s patent rights.         Based on this evidence,

a reasonable jury could find that the letter would lead a reasonable

businessman to conduct a U.S. patent search and determine whether Halo’s

rights   in   its   furniture   designs   extended   to   the   United   States.

Additionally, the jury was entitled to credit evidence that CDI continued

to sell its allegedly infringing products after such notice. Furthermore,

CDI was well aware of Halo’s asserted design patent rights when the

lawsuit was filed in October 2014 but continued to sell the infringing

sofa three months afterwards. (Sales Document PX27-38, Halo’s Ex. 10,

Dkt. 254-1.) This continued infringement in the face of clear notice

also supports the jury’s finding of willful infringement.

                                    - 11 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 12 of 27 PageID #:8245



                    b.   Willful Trademark Infringement

     Agreed Jury Instruction No. 22 states that Halo had to prove that

CDI knew that it was infringing Halo’s trademark or at least acted with

indifference to Halo’s trademark rights. (Jury Instructions, Dkt. 209

at 21.) CDI claims it had no knowledge that Halo claimed trademark rights

in the ODEON mark. However, CDI surely knew that Halo claimed trademark

rights in “ODEON” when the Complaint was filed. Halo presented evidence

at trial that CDI was still using the ODEON mark in its search engine

on its own website and that CDI sold ODEON-branded products as recently

as December 2017, well after the litigation started. (See Gilt Order

Form, Halo’s Ex. 11, PX 950.1, Dkt. 254-1.) This evidence supports the

jury’s finding of willfulness.

                    c.   Willful Copyright Infringement

     CDI argues that no rational jury could find willful copyright

infringement because the U.S. Copyright Office rejected Halo’s attempts

to register its work, and CDI relied on those decisions when it continued

to sell the infringing products. (Copyright Office Correspondence, CDI’s

Ex. 8, Dkt. 231-8 (rejecting Halo’s copyright applications because the

products constituted “useful articles”).) CDI arguably did not know for

certain its conduct was an infringement until the Court’s summary

judgment ruling, but the lack of a judicial determination on IP matters

does not preclude willfulness.

     Beyond this, Halo presented an email exchange from April 2013

between David Ouaknine and one of CDI’s suppliers, Mr. Pak, wherein Mr.

Pak warned Mr. Ouaknine about Halo’s copyrights. (April 30, 2013, Email

Exchange, Halo’s Ex. 3, Dkt 254-1.) CDI sold the Mars Chair—a copyright-

                                    - 12 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 13 of 27 PageID #:8246



infringing   item—even   after   Mr.    Pak’s   warning.   (CDI   Sales,   Ex.   4,

Dkt. 254-1.) In fact, CDI continued to sell the infringing products even

after Halo filed its infringement action. (See 1/25/2018 Trial Tr. 40:6-

14;   1/26/2018   5:12-6:9.)   Further,    Halo   introduced   emails   from     Mr.

Ouaknine’s assistant to Halo, expressing CDI’s interest in buying Halo’s

product wholesale. Halo then introduced CDI’s internal, follow-up emails

discussing the exclusive retailer arrangement and the price. The jury

may have inferred, based on this evidence, that CDI knew it could not

sell Halo’s products and could not afford to license them; instead, CDI

did exactly what it wanted and created copycat products to sell rather

than buying Halo’s products wholesale. The jury was allowed to draw such

an inference and, indeed, such an inference supports the jury’s finding

of willful copyright infringement.

                                  3.    Damages

      CDI argues that the jury’s damages award of $1,043,509.00 was

excessive and has no rational connection with the evidence at trial

because CDI’s direct profits only amounted to $26,965.54. CDI does not

challenge the damages awarded based on patent infringement, so the Court

will only address trademark and copyright damages. When reviewing a

jury’s damages award, district courts consider: “whether (1) the award

is monstrously excessive; (2) there is no rational connection between

the award and the evidence, indicating that it is merely a product of

the jury’s fevered imaginings or personal vendettas; and (3) whether the

award is roughly comparable to awards made in similar cases.” G.G. v.

Grindle, 665 F.3d 795, 798 (7th Cir. 2011) (citation omitted).                   “A

monstrously excessive verdict is one that is a product of passion and

                                       - 13 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 14 of 27 PageID #:8247



prejudice.” Adams v. City of Chicago, 798 F.3d 539, 543 (7th Cir. 2015)

(internal quotation marks omitted). The Seventh Circuit has “observed

that the ‘monstrously excessive’ standard and the ‘rational connection’

standard are really just two ways of describing the same inquiry: whether

the jury verdict was irrational.” Id. (citations omitted).             To make this

determination, the court must review the trial record as a whole in the

light most favorable to the verdict. Id. This perspective is essential

to preserve the jury’s role as the trier of fact. Id.

                            a.    Trademark Damages

     The jury was instructed to consider “actual damages,” including:

(1) “lost profits on lost sales”; (2) “Plaintiffs’ loss of goodwill”;

and (3) “profits that CDI made because of its infringement.” (Jury

Instructions   Nos.   19-20,     Dkt.    209.)   CDI   argues   that   no   rational

connection exists between the evidence at trial and the amount of the

jury award. Halo presented evidence that its damages from lost sales for

trademark infringement totaled $13,653.00, and CDI’s unjustly gained

profits for trademark infringement totaled $26,965. (See Tr. Schedules

2.0 and 6.0.) Mr. Oulton testified that Halo’s good will was “irreparably

and seriously” damaged by CDI’s infringement. (1/23/18 Draft Trial Tr.

53:10-24; Ex. 12, Dkt. 254-1.) He explained that the copies in the market

decreased the value of the original because a would-be buyer does not

want to look like he bought a copy even if he knows that it is the

original. Id. Mr. Oulton characterized this phenomenon as “destructive

dilution.” Id. Further, he testified that the poor quality of CDI’s

products has lasting effects on Halo’s brand and reputation because a

purchaser of CDI’s product may incorrectly attribute the product and any

                                        - 14 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 15 of 27 PageID #:8248



defective workmanship thereof to Halo. (1/23/18 Trial Tr. 53:25-54:10,

Dkt. 254-1.)     Halo presented evidence that return rates for CDI’s

infringing products were as high as 60% on Wayfair. (See CDI Email,

Halo’s Ex. 14, Dkt 254-1.) Mr. Oulton testified that the “most damaging”

injury caused by infringement is the dilution of Halo’s brand and

estimated that CDI’s infringement caused Halo “millions of dollars of

product dilution.” (1/23/18 Draft Trial Tr. 54:11-21, Dkt. 254-1.) In

further support, Mr. Oulton explained that Halo had already seen concrete

effects of brand dilution, giving the example that Restoration Hardware,

Halo’s largest customer, had moved several of the infringed product

either to the back of certain stores or removed them completely due to

copies in the market. (1/23/18 Draft Trial Tr. 54:22-55:9, Dkt. 254-1.)

Ms. Haslam also testified that CDI’s infringement “severely damaged”

Halo due to loss of good will. (1/23/18 Draft Trial Tr. 159:1-8,

Dkt. 254-1.) Ms. Haslam estimated that CDI copied around 25 different

product lines from Halo and that customers often bought CDI’s infringing

products, thinking they were Halo’s products, thereby injuring Halo’s

reputation due to the lesser quality of those products. (1/23/18 Trial

Tr. 148:12-149:15; 150:7-21; 165:12-187:21; Dkt. 254-1.) She further

testified that Restoration Hardware removed several Halo products from

its galleries or center showcase due to reputational harm. (1/23/18 Trial

Tr. 159:1-8; Dkt. 254-1.) Ms. Haslam estimated Halo’s goodwill damages

for trademark and copyright together amounted to somewhere between $2

to 3 million. (1/23/18 Trial Tr. 160:7-18, Dkt. 254-1.) The jury was

entitled to credit this evidence and Mr. Oulton’s and Ms. Haslam’s



                                    - 15 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 16 of 27 PageID #:8249



estimation of damages. Thus, the jury’s award of $1,043,509 was tied to

and supported by the evidence.

                            b.   Copyright Damages

       CDI argues that the jury impermissibly included damages for loss

of goodwill in the copyright infringement award. The jury was instructed

that it could award damages for the actual losses caused by CDI’s

infringement, plus any profits CDI made attributable to the infringement.

(Jury Instruction No. 29, Dkt. 209.) Actual losses include “reduction

of the market value of the copyrighted work” and any profits Halo would

have made without the infringement. Id. Notably, these jury instructions

did not include loss of good will as a permissible damage category under

copyright infringement. Id. Halo’s damages expert. Mr. Pakter, testified

that he reviewed all of CDI’s sales documents and calculated Halo’s lost

profits due to CDI’s infringing sales at $217,894.00 and CDI’s profits

from   infringing   sales   at   $555,414.00,     totaling      $773,308.00.    (See

Tr. Schedules 2.0 and 6.0.) CDI asserts that any copyright damages above

and beyond $773,308.00 were impermissibly awarded for loss of goodwill.

However, damages could permissibly be awarded for any profits CDI made

attributable to the infringement.

       Halo   presented   evidence   of   such   damages   in    two   other   broad

categories: (1) CDI’s indirect profits from its infringing sales that

“opened the door” to other sales, and (2) CDI’s indirect profits from

increased profitability due to the use of Halo’s designs. (See Tr.

Schedules 4.0 and 5.0.) For the “opened the door” damages, Halo presented

evidence at trial that a substantial percentage of CDI’s first sales to

new customers were copies of Halo’s products, supporting the inference

                                     - 16 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 17 of 27 PageID #:8250



that CDI’s infringement was the proximate cause of the new customer

relationship and the subsequent sales. (See 1/26/2018 Trial Tr. 121:10-

18.) For example, such evidence established that copies of Halo’s

products composed the majority of CDI’s first sales to multiple large

customers, including Gilt, Home Decorators, Ambiance Home, and Cella

Luxuria. (Halo’s Ex. 15, Dkt 254-1.) Mr. Pakter estimated that these

indirect profits totaled approximately $1,097,000.00. (1/26/2018 Trial

Tr. 145:2-15.)

     For increased profitability damages, Mr. Pakter offered testimony

that CDI’s annual sales revenue grew exponentially after CDI began

infringing   Halo’s   copyrights   in   2012   and   that   CDI’s   above-average

industry growth was attributable to CDI’s infringement. (Halo’s Ex. 17,

Dkt 254-1; 1/26/2018 Trial Tr. 139:4-17.) Mr. Pakter calculated these

damages based on infringement in the amount of $461,000.00, leading to

a total amount of $1,558,000.00 for indirect profitability. Thus, Mr.

Pakter   estimated    total   copyright   damages     of    $2,331,308.00.      (See

1/26/2018    Trial    Tr.   145:16-146:17;     Tr.   Schedules      2.0-6.0.)     In

comparison, the jury’s verdict was less than what Halo’s expert estimated

was allowed for damages. See Borg-Warner Corp. v. York-Shipley, Inc.,

293 F.2d 88, 95 (7th Cir. 1961) (finding that “damages are not rendered

uncertain because they cannot be calculated with absolute exactness”).

     Additionally, Halo offered evidence of a “reduction of the market

value” of its products.        Mr. Oulton and Ms. Haslam testified that

Restoration Hardware pulled Halo’s products from the main showcase area

of its stores due to the CDI copies diluting the value of those works,

which in turn caused a decrease in sales. (Halo’s Ex. 12 at 49, 55, 159,

                                    - 17 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 18 of 27 PageID #:8251



Dkt. No. 254-1.) Mr. Oulton estimated that this product dilution caused

“millions of dollars” of damage. (Halo’s Ex. 12, Dkt. 254-1 at 54.) Thus,

the evidence at trial supported an award of up to $3.331 million. The

jury’s decided upon $2,500,000.00 fell within that range.          Furthermore,

the jury heard evidence that Mr. Pakter’s damage calculation might be

underestimated because CDI’s sales documents show multiple inaccuracies

and appear to be manipulated downwardly by at least 38%. Finally, Halo’s

damage calculations did not include any infringing sales from September

to the date of trial. (1/26/2018 Trial Tr. 118:19-119:16.) The jury could

have   inflated    Mr.   Pakter’s    calculations     to   account    for   such

underestimation. Thus, the copyright award is supported by the evidence

heard at trial.

       CDI argues that the evidence at trial showed that Halo and CDI

catered to different customers.       However, the jury was not required to

believe this evidence.     Halo presented evidence that it lost customers

to CDI (e.g., Hudson’s Bay and Gilt) and end consumers (e.g., Michelle

Hayes). (See 1/23/2018 Trial Tr. 153:19-155:7; 167:21-181:3. The jury

was entitled to find that Halo’s evidence was more convincing on this

point. Similarly, CDI argues that Halo failed to show a causal connection

between the infringement and Halo’s decreased sales. CDI asserts that

it submitted evidence that the decrease in sales was just as likely a

result of the end of the products’ lifecycles. However, again, the jury

was entitled to credit Halo’s evidence and explanation of its decreased

sales as opposed to CDI’s.

       Therefore, the jury’s damages award of $1,043,509.00 was not

excessive, so CDI’s Motion to Amend the Judgment is denied.

                                    - 18 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 19 of 27 PageID #:8252



      D.   Halo’s Motion for Exceptional Case and Enhanced Damages

     Halo moves this Court to declare this an exceptional case and award

enhanced damages pursuant to 35 U.S.C. § 285 and 15 U.S.C. § 1117(a). A

case is exceptional if it “stands out from others with respect to the

substantive strength of a party’s litigating position (considering both

the governing law and the facts of the case) or the unreasonable manner

in which the case was litigated.” Octane Fitness, LLC v. ICON Health &

Fitness, Inc., 134 S. Ct. 1749, 1756 (2014).         In determining whether a

case is exceptional, courts look at the totality of the circumstances,

including “frivolousness, motivation, objective unreasonableness (both

in the factual and legal components of the case) and the need in

particular circumstances to advance considerations of compensation and

deterrence.” Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994).

“[A]s a general matter, many forms of misconduct can support a district

court’s exceptional case finding, including inequitable conduct before

the U.S. Patent and Trademark Office (“PTO”); litigation misconduct;

vexatious, unjustified, and otherwise bad faith litigation; a frivolous

suit; or willful infringement.” Monolithic Power Sys., Inc. v. O2 Micro

Int’l Ltd., 726 F.3d 1359, 1366 (Fed. Cir. 2013).         A case need not have

every form of misconduct to grant enhanced damages. “Indeed, it is well-

established that litigation misconduct and unprofessional behavior may

suffice, by themselves, to make a case exceptional under § 285.” Rambus

Inc. v. Infineon Techs. AG, 318 F.3d 1081, 1106 (Fed. Cir. 2003)

(citation omitted). “Litigation misconduct typically involves unethical

or unprofessional conduct by a party or his attorneys during the course

of adjudicative proceedings.”       MarcTec, LLC v. Johnson & Johnson, 664

                                    - 19 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 20 of 27 PageID #:8253



F.3d 907, 919 (Fed. Cir. 2012) (citation and internal quotation marks

omitted).

      The    Court    grants    Halo’s    Motion,       determining     this    to   be    an

exceptional case and granting enhanced damages.                      However, the lost

profits will be doubled rather than tripled, because the Court finds

that CDI’s actions were willful, but were not so egregious as to warrant

trebling of the damages: The case exemplified willful infringement on

the one hand, but also involved close questions of law on the other.

     Strong evidence of CDI’s willful infringement was proven at trial,

discussed in further detail supra. For example, CDI’s emails indicate

that CDI directed its manufacturers to copy (or at least closely mimic)

Halo’s products. See Ouaknine’s email stating that he needed “the same

leather as halo” for his order. (Email from Ouaknine, Ex. 2, Dkt. No.

223-1.) In response to a question asking about the “finish panel,” CDI

responded by writing: “The chair is exactly as the one on the Restoration

Hardware site, please go to the site and see the chair directly.” (Email

from Michael M., Ex. 2, Dkt. No. 223-1.) Additionally, CDI continued

selling   the   infringing      products    after       the   lawsuit    commenced        and

throughout   trial.    (Sales    documents,       Ex.    9,   Dkt.   223-1     (indicating

portions in highlighted sales after litigation commenced).) Even where

CDI acknowledged liability on the trademark claims, CDI still used the

Odeon descriptor with the “Fringe Table Lamp,” well after it knew “ODEON”

was protected. (Ex. 13, 14, Dkt. 223-1.) Further, that lamp CDI offered

for sale on Gilt’s e-commerce platform until January 23, 2018, the second

day of trial. (See 1/25/2018 68:8-69:21.) All this evidence amounts to

CDI not taking seriously the infringement with which it was charged. See

                                         - 20 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 21 of 27 PageID #:8254



Ind. Cheer Elite, Inc. v. Champion Cheering Org., LLC, No. 3:05-CV-125

RM, 2005 U.S. Dist. LEXIS 12342, at *8-9 (N.D. Ind. June 22, 2005)

(finding   exceptional        case    and   awarding     attorneys’       fees    where

infringement was deliberate and continued to occur after defendant was

put on notice).

     Further, CDI’s multiple misrepresentations through the litigation

and trial support a finding of enhanced damages. Monolithic Power Sys.,

Inc. at 1364 (affirming trial court’s finding of exceptionality based

on various misrepresentations made to the court); GTFM, Inc. v. Solid

Clothing, Inc., 215 F. Supp. 2d 273, 305 (S.D.N.Y. 2002) (finding

exceptional    case   where   defendant     willfully    infringed      and   committed

perjury in deposition and at trial). Mr. Ouaknine declared under oath

that he “had no knowledge of Halo’s asserted patents before [CDI] offered

the accused products for sale in the United States” (Ouaknine Decl. ¶ 8),

and “no knowledge that Halo claimed copyright protection in its furniture

and lighting designs,” (Ouaknine Decl. ¶ 11).                 However, Halo offered

evidence that it sent CDI a cease-and-desist letter in 2012 and that CDI

was further informed of Halo’s rights by its own manufacturer as early

as April 2013. (See Email from Henry at Pak Furniture, Ex. 18, Dkt.

No. 223-1; May 11, 2012, Letter, Ex. 16, Dkt. No. 223-1.)

     Second,    Mr.   Ouaknine       asserted   that    CDI   stopped    selling    the

infringing products after the lawsuit was filed, when in fact it did

not. (Compare Interrogatory Response No. 3, Ex. 8, with Sales documents,

Ex. 9, Dkt. 223-1 (indicating in highlighted portions sales after

litigation commenced).) When confronted with these facts, CDI claimed

it was a technical error and amended its interrogatory response to

                                       - 21 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 22 of 27 PageID #:8255



acknowledge it made “limited sales of some of the accused products after

the filing of the Amended Complaint.” (Interrogatory Response No. 3,

Ex. 8.)      The “technical error” resulted in 253 additional sales of

infringing product, totaling $239,342.13 in sales, after litigation

commenced. Cf. R-BOC Representatives, Inc. v. Minemyer, 233 F. Supp. 3d

647,   651   (N.D.   Ill.   2017)   (finding   case   exceptional   and   awarding

attorneys’ fees where competitor allegedly redesigned the product so as

not to infringe, but evidence showed product was never redesigned).

       Third, CDI’s social media account claimed credit for its “Aero

Desk” being on the Two and a Half Men, even though the evidence at trial

showed that the desk featured on that show was Halo’s Aviator Valkyrie

Desk (Facebook screenshot, Ex. 3, Dkt. No. 223-1.)

       Fourth, Mr. Ouaknine testified that he never asked manufacturers

specifically to make the infringing products like Halo’s products.

However, Mr. Ouaknine’s own emails undercut his testimony. (See Ex. 12,

Dkt. No. 223-1 PX-0006 (stating “please look at all our mails (sic)

indicating that it needs to be exactly like restoration hardware . . .

please make sure all new metal scissor table (sic) must be exactly like

the technical sheet we have sent you”), PX-0048 (“The chair is exactly

as the one on the Restoration Hardware site, please go to the site and

see the chair directly.”), PX-0016 (stating CDI needed “the same leather

as halo” for order), PX-0006-020 (stating “i (sic) do not aprouve (sic)

of those two bars in the middle of the table when i (sic) sent you the

image from RH there was (sic) no two bars in the middle”).) The

discrepancies between these emails and Mr. Ouaknine’s testimony support

a finding of willfulness. See R-BOC Representatives, Inc. v. Minemyer,

                                      - 22 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 23 of 27 PageID #:8256



at   652   (finding    willfulness    and    noting    that   “Mr.     Lundeen   told

inconsistent and conflicting stories about virtually everything that

mattered in the case”).

      And yet, two other facts counter against trebling damages in this

case. First, CDI conceded liability as to the patent and trademark claims

earlier    in   the   litigation,     greatly    simplifying     the     litigation.

(Stipulation, Dkt. No. 114.)         Second, this Court acknowledged in its

summary judgment ruling that this case involved close legal questions.

(See Jan. 17, 2018 Memorandum Opinion and Order at 1, 26, 29, 34, 36,

Dkt. No. 187.)     The close legal questions involving the copyright claims

weigh against enhanced damages. Yet, as discussed above, the willfulness

of CDI’s infringement, its continued infringement, and the multiple

misrepresentations on the record warrant a finding of enhanced damages.

However,   given    these   countervailing     considerations,   the     Court   will

double, rather than triple, Halo’s damages.

                            E.    Halo’s Bill of Costs

      Federal Rule of Civil Procedure 54(d)(1) provides that a prevailing

party may obtain reimbursement for certain litigation costs at the

conclusion of a lawsuit.         The Rule establishes a “presumption that the

prevailing party will recover costs, and the losing party bears the

burden of an affirmative showing that taxed costs are not appropriate.”

Beamon v. Marshall & Ilsley Trust Co., 411 F.3d 854, 864 (7th Cir. 2005)

(citing M.T. Bonk Co. v. Milton Bradley Co., 945 F.2d 1404, 1409 (7th

Cir. 1991)).       In evaluating an application for costs, the Court must

first determine whether the claimed expenses are recoverable and, second,

whether the costs requested are reasonable.           Majeske v. City of Chicago,

                                      - 23 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 24 of 27 PageID #:8257



218 F.3d 816, 824 (7th Cir. 2000) (citation omitted).                  The Court has

“wide latitude” in fixing a reasonable award.              Deimer v. Cincinnati Sub-

Zero Prods., Inc., 58 F.3d 341, 345 (7th Cir. 1995) (citations omitted).

Halo claims $44,794.55 in costs. (Halo’s Bill of Costs, Dkt. 237.)

           1.    Fees Paid to the Clerk and for Service of Process

     Halo requests $2,000.00 under 28 U.S.C. § 1920(1), comprising:

$400.00 in fees paid to the clerk and $1,600.00 in fees for service of

process.        All these costs are recoverable under § 1920(1) and are

reasonable.      See Clarendon Nat. Ins. Co. v. Medina, No. 8 C 4245, 2010

WL 3526515, at *1 (N.D. Ill. Sept. 1, 2010) (reasonable rates for service

of process); see also Dishman v. Cleary, 279 F.R.D. 460, 466 (N.D. Ill.

2012) (“Where service on a witness is reasonable at the time, witness

fees advanced will be awarded.”).             Further, CDI does not object to this

request.    The Court allows the $2,000.00 in costs.

                   2. Court Reporter and Transcript Fees for
                            Depositions and Hearings

     Halo       seeks   costs   for   court    reporter    and   transcript   fees   for

depositions and hearings in the amount of $10,508.48. CDI objects to

$4,924.93 of these costs as being unnecessary.               Where the party seeking

costs does not provide “any explanation as to why [it] obtained a copy

of a daily transcript,” it “may only recover costs at the ordinary

transcript rates.”       Se-Kure Controls, Inc. v. Vanguard Prod. Grp., Inc.,

873 F. Supp. 2d 939, 945 (N.D. Ill. 2012); accord Cascades Computer

Innovation, LLC v. Samsung Elecs. Co., No. 11 C 4574, 2016 WL 612792,

at *4 (N.D. Ill. Feb. 16, 2016) (Realtime services).               Halo justifies the

added expense for real time/rough transcripts and expedited delivery for

Michael    Pakter’s      and    Carrie   Distler’s        deposition   transcript     by
                                         - 24 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 25 of 27 PageID #:8258



explaining that the parties’ motions in limine were due only days after

the   scheduled   depositions   and       the   real    time/rough        transcripts     and

expedited delivery were necessary to prepare the motions. The Court finds

this explanation adequate and grants Halo its additional costs for

Michael Pakter’s and Carrie Distler’s depositions. Halo does not address

CDI’s other objections. Thus, the Court will award costs for transcript

copies in the amount of $9,404.93: the total amount, $10,508.48, minus

the amount of unexplained and objected-to costs, $1,103.55.

                                     3.    Copies

        Halo seeks $8,726.31 for copies of trial exhibits. Copying costs

are recoverable but must be reasonable and “necessarily obtained for use

in the case.” See 28 U.S.C. § 1920(4).              Halo must “identify the nature

of each document copied, the number of copies of each document prepared,

the copying cost per page, and the total copying cost.”                         Druckzentrum

Harry Jung GmbH & Co. KG v. Motorola, Inc., No. 09 CV 7231, 2013 WL

147014, at *7 (N.D. Ill. Jan. 11, 2013) (citation and internal quotation

marks    omitted).   However,   Halo       need   not       “submit   a    bill    of   costs

containing    a   description   so    detailed         as    to   make     it     impossible

economically to recover photocopying costs.” Northbrook Excess & Surplus

Ins. Co. v. Procter & Gamble Co., 924 F.2d 633, 643 (7th Cir. 1991).

Halo requests costs for four copies of its trial exhibits: a copy each

for the Court, the jury, CDI, and Halo.                CDI objects to two of those

copies. “[D]istrict courts have usually limited recovery to three sets

of copies, as a prevailing party may not recover copies made for its

personal use, but may recover for copies submitted to the court and

opposing counsel.”      Menasha Corp. v. News Am. Mktg. Instore, Inc.,

                                      - 25 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 26 of 27 PageID #:8259



No. 00 C 1895, 2003 WL 21788989, at *4 (N.D. Ill. July 31, 2003)

(citations and internal quotation marks omitted). Thus, Halo will be

awarded costs for three copies of its trial exhibits.              However, the

invoice also includes non-recoverable expenses such as tabs and document

scanning. Berry Plastics Corp. v. Intertape Polymer Corp., No. 310 CV

00076, 2017 WL 167829, at *8 (S.D. Ind. Jan. 17, 2017) (“[T]abs, hole

drilling, binders, and document scanning [. . .] are not compensable.”).

Thus, Halo will be awarded $6,096.39 for copying costs: the total amount

($8,726.31), minus the cost of “custom tabs” and “PDF w/OCR” ($242.00 +

$206.34 = $448.34), reduced by 25% to cover three copies ($8,726.31 x

0.75 = $6,544.73), totaling $6,096.39.

                     4.   Demonstrative Trial Exhibits

     Halo seeks $13,937.92 for costs for presenting its full-sized

products at trial as demonstratives.         As an initial matter, the costs

of preparing exhibits may be recovered, Trading Techs. Int’l, Inc. v.

eSpeed, Inc., 750 F. Supp. 2d 962, 981 (N.D. Ill. 2010) (citing Cefalu

v. Vill. of Elk Grove, 211 F.3d 416, 428-29 (7th Cir. 2000)), but only

for exemplification that was reasonably necessary “to the presentation

of one’s case to the court.”      Cefalu, 211 F.3d at 429 (citing 18 U.S.C.

§ 1920(4)).   Although the full-sized products certainly benefited Halo’s

case, these demonstratives were not necessary as the jury could have

properly decided the case without full-sized products being brought into

the courtroom at great expense. As such, these costs will not be awarded

to Halo.




                                    - 26 -
 Case: 1:14-cv-08196 Document #: 270 Filed: 10/02/18 Page 27 of 27 PageID #:8260



                   E.   Copyright Application Filing Fees

     Halo seeks $3,470.00 for costs for filing copyright applications.

These costs will not be awarded.       Filing copyright applications with the

U.S. Copyright Office provides Halo protection independent of this case

and as such the associated costs will not be imposed on CDI.

                                 *      *      *

     CDI did not object to any other costs and the Court finds the

balance reasonable.     Accordingly, the Court will award costs to Halo for

witness fees ($4,780.00), docket fees ($20.00), and costs as shown on

Mandate of the Court of Appeals ($1,351.84). In total, the Court awards

Halo $22,301.32 in costs.

                                III. CONCLUSION

     For the reasons stated herein, the Court denies Defendant CDI’s

Petition    for   Recognition   and   Motion   to   Stay   Proceedings   pending

bankruptcy [Dkt. Nos. 249, 261] and Defendant CDI’s Motion for a New

Trial or, in the alternative, for this Court to amend the judgment [Dkt.

No. 231].   The Court grants Plaintiff Halo’s Motion to declare this case

an exceptional case and grant enhanced damages [Dkt. Nos. 222, 223] and

doubles the damages. The Court also grants in part and denies in part

Halo’s bill of costs.


IT IS SO ORDERED.




                                            Harry D. Leinenweber, Judge
                                            United States District Court

Dated:   10/2/2018

                                      - 27 -
